Case 6:20-cv-00087-GAP-LRH Document 1 Filed 01/16/20 Page 1 of 4 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 MATTHEW HARRIS, an individual,

                Plaintiff,

 v.                                                           CASE NO. _______________
                                                              (case removed from the County
                                                              Court of the Ninth Judicial
 OCWEN LOAN SERVICING, LLC,                                   Circuit in and for Osceola
                                                              County, Florida, No. 2019
             Defendant.                                       SC 004650 SP)
 __________________________________/

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 & 1446, Defendant PHH Mortgage Corporation

 (“PHH”) as successor by merger to named defendant Ocwen Loan Servicing, LLC (“Ocwen”) 1

 gives notice of its removal of this action from the County Court of the Ninth Judicial Circuit

 in and for Osceola County, Florida, where it is now pending, to the United States District Court

 for the Middle District of Florida, Orlando Division. Defendant states the following as grounds

 for this removal:

        1.      Defendant is the only defendant in a civil action filed December 17, 2019, in

 the County Court of the Ninth Judicial Circuit in and for Osceola County, Florida, Case No.

 2019 SC 004650 SP, styled Matthew Harris v. Ocwen Loan Servicing, LLC. Copies of all the




 1
  Ocwen Loan Servicing, LLC no longer exists as a standalone entity, having been merged into
 another wholly-owned subsidiary of Ocwen Financial Corporation in or around June 2019. Its
 successor-in-interest for purposes of this action is PHH Mortgage Corporation, which assumed
 certain obligations from Ocwen. Any references to Ocwen herein include PHH.


                                                1
Case 6:20-cv-00087-GAP-LRH Document 1 Filed 01/16/20 Page 2 of 4 PageID 2




 process, pleadings, and orders served upon Defendant, as well as copies of all such documents

 contained in the clerk’s records from the state court action, are attached to this Notice.

        2.      Defendant was served with process in this action on December 19, 2019. See

 Return of Service. This removal is therefore timely under 28 U.S.C. § 1446(b), since

 Defendant filed this notice less than thirty days after formal service. See Murphy Bros., Inc.

 v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999).

        3.      This action could have been brought originally in this Court under 28 U.S.C.

 § 1331 because it arises under federal law. The face of Plaintiff’s complaint presents a claim

 under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. See Compl. ¶¶ 41–46

 (Count 2). This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

 U.S.C. § 1367(a).

        4.      Because the complaint falls within this Court’s original federal question

 jurisdiction, this action has been properly removed under 28 U.S.C. § 1441(a)–(b).

        5.      The United States District Court for the Middle District of Florida, Orlando

 Division, is the appropriate court for filing a notice of removal from the County Court of the

 Ninth Judicial Circuit in and for Osceola County, Florida, because this District and Division

 embrace the County Court of the Ninth Judicial Circuit in and for Osceola County, Florida—

 the forum in which the removed action was pending. See 28 U.S.C. §§ 89(b) & 1441(a).

        6.      Pursuant to 28 U.S.C. § 1446(d), Defendant will file a copy of this notice of

 removal with the Clerk of the County Court of the Ninth Judicial Circuit in and for Osceola

 County, Florida, and will serve it on Plaintiff.




                                                    2
Case 6:20-cv-00087-GAP-LRH Document 1 Filed 01/16/20 Page 3 of 4 PageID 3




          Defendant prays this Court will make any and all orders necessary to effect the removal

 of this action from the County Court of the Ninth Judicial Circuit in and for Osceola County,

 Florida, and will prepare the true record of all proceedings that may have been had in the state

 court.

 Dated: January 16, 2020
                                           Respectfully submitted,


                                            s/Diana N. Evans
                                           Diana N. Evans (Fla. Bar No. 98945)
                                           Dnevans@bradley.com
                                           Bradley Arant Boult Cummings LLP
                                           100 North Tampa Street, Suite 2200
                                           Tampa, FL 33602
                                           P: (813) 559-5500
                                           F: (813) 229-5946

                                           Attorney for PHH Mortgage Corporation
                                           as successor by merger to named
                                           defendant Ocwen Loan Servicing, LLC




                                                 3
Case 6:20-cv-00087-GAP-LRH Document 1 Filed 01/16/20 Page 4 of 4 PageID 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 16, 2020, I electronically filed the foregoing with
 CM/ECF, which will send notification to all counsel of record. I have also served a copy of
 the foregoing on the following counsel via email and U.S. Mail:

               Young Kim, Esquire
               CONSUMER LAW ATTORNEYS
               2727 Ulmerton Road, Suite 270
               Clearwater, FL 33762
               service@consumerlawattorneys.com
               ykim@consumerlawattorneys.com
               Attorneys for Plaintiff

                                             s/Diana N. Evans
                                             PHH Mortgage Corporation as successor by
                                             merger to named defendant Ocwen Loan
                                             Servicing, LLC




                                              4
